 

Exhibit 10(o)

 

FORM OF NQSO GRANT (SECTION 16 OFFICER)

 

Congratulations! Your contributions over the past fiscal year are being
recognized with a long-term incentive award. Recognizing and rewarding the
contributions of our people remains a priority as we continue to pursue our
vision of becoming the leading global provider of career-oriented educational
services. Thank you for all of your hard work, support and dedication.

 

  Participant Name: ___________________   Participant Address:
____________________ ____________________ ____________________   Option Awards
Granted: __________   Grant Type : Nonqualified Stock Option   Expiration Date :
____________________   Purchase Price : $ ______   Plan : Second Amended and
Restated Incentive Plan of 2013   Days Left to Accept : _____   Award Date :
____________   Vesting Schedule : __________________________  

 

THIS AGREEMENT, made and entered into as of the Award Date by and between DeVry
Education Group Inc., a Delaware corporation (“DeVry Group”), and the
Participant.

 

WHEREAS, DeVry Group maintains the DeVry Education Group Inc. Second Amended and
Restated Incentive Plan of 2013 (the “Plan”); and

 

WHEREAS, the Participant is an officer of DeVry Group or one of its
subsidiaries, who is subject to Section 16 of the Securities and Exchange Act of
1934 and has been selected by the Compensation Committee of DeVry Group’s Board
of Directors (the “Committee”) to receive the grant of a stock option under the
Plan.

 

 

 

 

NOW, THEREFORE, DeVry Group and the Participant hereby agree as follows:

 

1.            Grant; Option Price. This Agreement evidences the grant to the
Participant, pursuant to the terms of the Plan, of a stock option to purchase a
total of number of shares of common stock of DeVry Group (“Common Stock”) as set
forth above (the “Option”). The purchase price of each share of Common Stock
subject to the Option shall be the Purchase Price set forth above. The grant is
not intended to be, and will not be treated as, an incentive stock option as
that term is described in Section 422(b) of the Internal Revenue Code of 1986,
as amended (the “Code”). The Agreement and Option grant shall be subject to the
following terms and conditions and the provisions of the Plan, which are hereby
incorporated by reference. A copy of the Plan may be obtained by the Participant
from the office of the Secretary of DeVry Group or from the stock
administrator’s website.

 

2.            Vesting and Expiration of Option. Subject to the following terms
and conditions of this Agreement, the Option shall become vested and exercisable
in accordance with the Vesting Schedule set forth above, and all rights with
respect to the Option shall automatically terminate on the Expiration Date as
set forth above.

 

(a)          If the Participant`s employment with DeVry Group and all affiliates
terminates due to death or disability, the Option shall become fully vested and
exercisable as of the date of such termination and shall continue to be
exercisable until the Expiration Date. For this purpose, “disability” means the
Participant’s being determined to be disabled under DeVry Group’s long-term
disability plan, regardless of whether the Participant is an actual participant
in such plan (if the Participant is a participant in such plan, the
determination of disability shall be made by the party responsible for making
such determination under the plan, and if the Participant is not a participant
in such plan, the determination of disability shall be made by the Committee in
its sole discretion).

 

(b)          If the Participant`s employment with DeVry Group and all affiliates
terminates due to mutual agreement, the Participant shall be credited with one
additional year of service for purposes of determining the vested and
exercisable portion of the Option and such portion of the Option shall continue
to be exercisable until the earlier of the first anniversary of such termination
of employment or the Expiration Date. For this purpose, “mutual agreement” means
a written agreement between DeVry Group and the Participant that the
Participant’s employment with DeVry Group and all affiliates will be voluntarily
terminated; provided that such agreement must be executed by the Participant
within 21 days after written notice is given by either party of the impending
termination, and if no such agreement is executed by the Participant within such
21-day period, no mutual agreement shall be deemed to exist.

 

(c)          If the Participant`s employment with DeVry Group and all affiliates
terminates due to retirement, the Option shall continue to vest and become
exercisable in accordance with the vesting schedule set forth in the Notice, and
once vested and exercisable, shall remain exercisable until the Expiration Date.
For this purpose, “retirement” means the Participant`s termination without cause
on or after the date on which the Participant has attained age 55 and the sum of
his or her age and service equals or exceeds 65. For this purpose (i) the term
“cause” means the Participant’s termination of employment due to unsatisfactory
performance or conduct detrimental to DeVry Group or its affiliates, as
determined solely by DeVry Group and (ii) the term “service” means the
Participant’s period of employment with DeVry Group and all affiliates
(including any predecessor company or business acquired by DeVry Group or any
affiliate, provided the Participant was immediately employed by DeVry Group or
any affiliate). Age and service shall be determined in fully completed years.

 

2

 

 

Any Participant whose employment terminates due to retirement as described in
this Section 2(c) must execute and deliver to DeVry Group an agreement, in a
form prescribed by DeVry Group, and in accordance with procedures established by
DeVry Group, that he or she will not compete with, or solicit employees of,
DeVry Group and its affiliates for the remainder of the vesting period, and that
he or she releases all claims against DeVry Group and its affiliates. If the
Participant fails to execute such agreement, or if the agreement is revoked by
the Participant, the Option shall be forfeited to DeVry Group on the date of the
Participant’s retirement.

 

(d)          If the Participant`s employment with DeVry Group and all affiliates
is terminated without cause (as defined in Section 2(c) above), or due to his or
her resignation, the portion of the Option not then vested and exercisable shall
be cancelled and forfeited and the portion of the Option then vested and
exercisable shall continue to be exercisable for 90 days following the date of
such termination of employment.

 

(e)          If the Participant`s employment with DeVry Group and all affiliates
is terminated for cause (as defined in Section 2(c) above), the portion of the
Option not then vested and exercisable shall be cancelled and forfeited and no
portion of the Option shall be exercisable after the date of such termination of
employment.

 

(f)          For purposes of this Agreement, the term “affiliate” means each
entity with whom DeVry Group would be considered a single employer under
Sections 414(b) and 414(c) of the Code, substituting “at least 50%” instead of
“at least 80%” in making such determination.

 

(g)          If the Committee determines, in its sole discretion, that there is
an Excess Award, the Excess Award shall be satisfied:

 

(i)          From any portion of the Award that has not yet been exercised, by
(A) forfeiting the unvested portion of the Award, then (B) to the extent
necessary, forfeiting the vested portion of the Award not yet exercised.

 

(ii)         To the extent necessary with respect to the portion of the Award
that has been exercised, by (A) the Participant returning the Shares issued
under this Award (and repayment to the Participant of the purchase price paid
for those shares), (B) forfeiting all or any portion of the Participant’s other
Awards, (C) in the Committee’s sole discretion, entering into an agreement with
the Participant for the repayment of all or any portion of an Excess Award, (D)
to the extent permitted by law, offsetting any portion of an Excess Award
against any other amounts owed to the Participant by DeVry Group or any
affiliate, (E) in the Committee’s sole discretion, pursuing legal action against
the Participant to secure repayment of the Excess Award, and/or (F) any other
method of recoupment the Committee determines is appropriate.

 

3

 

 

(h)          For purposes of this Agreement:

 

(i)          “Excess Award” shall mean all or any portion of this Award that the
Committee determines, in its sole discretion, was granted based on the financial
results that subsequently become Restated Financials and/or the value of which
was impacted by the Restated Financials.

 

(ii)         “Restated Financials” shall mean any applicable financial results
of DeVry Group and/or one or more of its affiliates that are subsequently
restated due to conduct by the Participant that the independent directors of the
Board of Directors or a committee of such board determine, in their sole
discretion, was knowing, intentionally fraudulent or illegal.

 

(i)          The foregoing provisions of this Section 2 shall be subject to the
provisions of any written employment security agreement or severance agreement
that has been or may be executed by the Participant and DeVry Group, and the
provisions in such employment security agreement or severance agreement
concerning vesting and exercise of an Option shall supersede any inconsistent or
contrary provision of this Section 2.

 

3.            Exercise.

 

(a)          While the Option is vested and exercisable pursuant to Section 2,
the Option may be exercised in whole or in part by filing a written notice with
the Secretary of DeVry Group at its corporate headquarters. The exercise notice
must be filed by the Participant, or his or her beneficiary in the event of the
Participant’s death, while the Option is still exercisable, must specify the
number of shares of Common Stock which the Participant elects to purchase and
must be accompanied by payment of the purchase price.

 

(b)          Payment of the purchase price shall be by one or more of the
following methods: (i) in cash, (ii) in cash received from a broker-dealer to
whom the Participant has submitted an exercise notice and irrevocable
instructions to deliver the purchase price to DeVry Group from the proceeds of
the sale of shares subject to the Option, (iii) by delivery (including
attestation) to DeVry Group of other shares of Common Stock owned by the
Participant that is acceptable to DeVry Group, valued at its then Fair Market
Value, or (iv) by directing DeVry Group to withhold such number of shares of
Common Stock otherwise issuable upon exercise of the Option with a Fair Market
Value equal to the amount of the payment to be withheld.

 

4

 

 

(c)          No shares of Common Stock shall be issued upon exercise of the
Option until full payment of the exercise price has been made.

 

4.            Change in Control. In the event of a Change in Control of DeVry
Group (as defined in the Plan), the Option shall become immediately vested and
exercisable, and the Committee shall have the sole discretion to appropriate
actions with respect to the vested Option, including: (i) to provide for the
mandatory purchase of the Option for an amount of cash equal to the difference
between the purchase price of the Option and the then Fair Market Value of the
Common Stock covered by the Option, multiplied by the number of shares of Common
Stock covered by the Option; or (ii) to cause such Option to be assumed by, and
converted to equity awards for Common Stock of, the acquiring or surviving
corporation.

 

5.            Transferability. The Option may not be sold, transferred, pledged,
assigned or otherwise alienated or hypothecated, other than by will or by the
laws of descent and distribution, or pursuant to a qualified domestic relations
order. Notwithstanding the preceding provisions of this Section, the
Participant, at any time prior to his or her death, may transfer all or any
portion of the Option to (a) his or her spouse or lineal descendant, (b) the
trustee of a trust established for the primary benefit of his or her spouse or
lineal descendant, (c) a partnership of which his or her spouse and lineal
descendants are the only partners, or (d) a tax-exempt organization as described
in Code Section 501(c)(3). In such event, the transferee shall be entitled to
all the rights of the Participant with respect to the transferred portion of the
Option, and such portion of the Option shall continue to be subject to all of
the terms, conditions and restrictions applicable to the Option as set forth in
the Plan and this Agreement. Any such transfer will be permitted only if (i) the
Participant does not receive any consideration therefor, and (ii) the assignment
is expressly approved by the Committee. Any such assignment shall be evidenced
by an appropriate written document executed by the Participant and a copy
thereof shall be delivered to the Committee on or prior to the effective date of
the assignment.

 

6.            Administration. The authority to manage and control the operation
and administration of this Agreement shall be vested in the Committee. The
Committee shall have all of the powers with respect to this Agreement as with
respect to the Plan. Any interpretation of, or decision with respect to, this
Agreement made by the Committee shall be final and binding on all persons.

 

7.           Plan Governs. Notwithstanding anything in this Agreement to the
contrary, the terms of this Agreement shall be subject to the terms of the Plan.

 

8.           Successors. This Agreement shall be binding upon and shall inure to
the benefit of any assignee or successor in the interest of DeVry Group, and
shall be binding upon and inure to the benefits of any estate, legal
representative, beneficiary or heir of the Participant.

 

5

 

 

9.           Beneficiary Designation. The Participant may, from time to time,
name any beneficiary or beneficiaries to exercise any vested Option and to whom
distribution of the shares of Common Stock subject to the vested Option is to be
made, in the event of his or her death. Each such designation will revoke all
prior designations, shall be in a form prescribed by the Committee, and will be
effective only when filed by the Participant with the Committee during his or
her lifetime. In the absence of any such designation, or if all beneficiaries
predecease the Participant, then the Participant’s beneficiary shall be his or
her estate.

 

10.          Participant and Stockholder Status. This Agreement does not
constitute a contract of continued service and does not give the Participant the
right to be retained as an employee of DeVry Group. This Agreement does not
confer upon the Participant any right as a stockholder of DeVry Group prior to
the issuance of Common Stock pursuant to the exercise of the Option.

 

11.          Amendment. This Agreement may be amended by written agreement of
the Participant and the Committee.

 

12.          Governing Law. This Agreement, and the Option, shall be construed,
administered and governed in all respects under and by the laws of the State of
Delaware.

 

13.          Acceptance of Agreement by Participant. The Participant’s receipt
of the Option is conditioned upon the acceptance of this Agreement by the
Participant no later than 60 days after the Award Date set forth above or, if
later, 30 days after the Participant receives this Agreement. Upon execution of
the Agreement, the Participant and DeVry Group signify their agreement with the
terms and conditions of this Agreement.

 

[____________________________]
[TITLE]

 

6

 

 

